Argued October 16, 1930.
It will serve no good purpose to discuss at length the questions involved in the present appeal.
The assignments are directed to the refusal of the court to withdraw a juror after the attorney for the plaintiff in his second speech to the jury stated, "The attorney for the defendants has a great deal of practise in trying this kind of cases and this kind of claims." The trial judge did not take the view that any aspersion on the character of the attorney who was the subject of the remark was intended. We think there was more importance attached to the remark than is justified. The impropriety of the remark is not so obvious as to require us to interfere in a matter which we consider, in this case, was within the discretion of the lower court.
The other assignment is directed to a colloquy between the trial judge and plaintiff's attorney. There is no merit in it.
The judgment is affirmed.